NUMBER 13-13-00581-CV

                            GOURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     GORPUS CHRISTI . EDINBURG


MARY FOWLER,                                                               Appellant,



GUS MONTIS,
ARGIRO INVESTMENTS, LLC,                                                    Appellee.


                   On appealfrom the Gounty Gourt No. 5
                        of Nueces County, Texas.


                        MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                 Memorandum Opinion by Justice Perkes

      Appellant Mary Fowler appeals the county court's judgment of eviction awarded in

favor of Gus Montis and Argiro lnvestments,   LLC.   Fowler argues Montis lacked standing
and capacity to pursue the forcible detainer action. We agree. We vacate and render

judgment dismissing the suit.

                                      I.   BACKGROUND

A.       Justice Court

         Montis filed a forcible detainer action against Fowler in his own   name. All of the
justice court documents, including the forcible detainer petition, the citation directed to

Fowler, and the court's judgment, name Montis as the only plaintiff. The justice court

ruled in Montis's   favor.   The judgment does not mention Argiro lnvestments, L.L.C.

B,       Gounty Gourt

         Fowler appealed to the county      court. Montis did not file any pleadings in the
county   court. Attorney Jacyr Heil sent the county court a letter of representation, telling
the county court he represented Montis. There is no letter of representation for Argiro

lnvestments, L.L.C.

         The first time Argiro lnvestments, L.L.C. was named as a plaintiff was in Fowler's

"Second Amended Original Answer," which she filed in the county               court.   Fowler

attached a copy of her written lease agreement to her answer. The lease names Argiro

lnvestments, L.L.C. as the landlord. Montis signed his name on the landlord's signature

line.   Fowler also attached a Nueces County Tax Office printout, which names Argiro

lnvestments, L.L.C. as the property owner, and a "Substitute Trustee's Deed," which

shows Argiro lnvestments, L.L.C. purchased the property. Montis testified that he owns

the property and is the only member of Argiro lnvestments, L.L.C. The county court

entered judgment in favor of Montis and Argiro lnvestments, L.L.C.
                                      II.   STANDING

       By two issues, which we construe as one, Fowler argues Montis lacked standing

and capacity to bring the forcible detainer action because Argiro lnvestments, L.L.C.

owned the property. "Standing is       a    prerequisite   to subject-matter jurisdiction,   and

subject-matter jurisdiction is essential to a court's power to decide a   case." M.D. Cancet
Ctr. v. Novak, 52 S.W.3d 704, 7 08 (Tex. 200'l ); Bland lndep. Scf¡. Disf v. B/ue, 34 S.W.3d

547,553-54(Tex.2000). ltcanberaisedatanytime. Fin.Comm'nofTex.v.Nonuood,

418 S.W.3d 566, 580 (Tex. 2013); Austin Nursing Ctr. v. Lovato, 171 S.W.3d 845,849

(Tex. 2005).

       Although Montis is the only member of Argiro lnvestments, L.L.C., a limited liability

company is considered a separate legal entity from its members. See Gers v. Colina Del

Rio, L.P.,362 S.W.3d 100, 109 (Tex.      App.-San Antonio 2011,pet. denied); see a/so

Barrera v. Cherer, No. 04-13-00612-CV, 2014 WL 1713522, at                -2 (Tex. App.-San

Antonio Apr. 30,2014, no pet.) (mem.    op.). Amemberof        a limited liability company does

not have an interest in any of the company's specific property. TEX. Bus. ORGS. CoDE

ANN.   S 101.106(b) (West, Westlaw through 2013 3d C.S.); see Banera,2014 WL
1713522,   aT"2.   "A member of a limited liability company may be named as a party in an

action by . . . the limited liability company only if the action is brought to enforce the

member's right against or liability to the company. TEX. Bus. ORGS. CoDE ANN. S 1 0l .l 13

(West, Westlaw through 2013 3d C.S.); see Banera,2014 WL 1713522, at               .2.   Montis

did not bring suit against Fowler to enforce his right against or liability to Argiro
lnvestments, L.L.C.
       Montis insists that because he signed the lease in the blank provided for the

landlord,   he has standing. Although his signature may insufficiently reflect his
representative capacity, see TEX. Bus. & CoM. CoDE ANN. S 3.402 (West, Westlaw through

2013 3d C.S.), it does not give him standing to bring company claims. A member of a

limited liability company lacks standing to assert claims individually where the cause of

action belongs to the company. See Nauslar v. Coors Brewing Co., 170 S.W.3d 242,

250-51 (Tex. App.-Dallas 2005, no pet.); see alsoWingatev. Hajdick,795S.W.2d717,

719 (Tex. 1990) (holding individual stakeholder of a legal entity does not have the right to

personally recover for harms done to the legal entity); APM Enters-, L.L.C. v. Nat'l Loan

Acquistions Co., No. 06-14-00027-CV,2014 WL 5317753, at "7 (Tex. App.-Texarkana

Oct 17,2014, no pet. h.) (mem. op.) (holding limited liability member has no standing to

bring company's causes of action); Banera, 2014 WL 1713522, at .2 (holding limited

liability member lacked standing       to bring forcible detainer action against tenant    on

property owned by limited liability company). We conclude Montis lacked standing to

bring the company's forcible detainer action against Fowler.

       Montis contends Fowler's inclusion of Argiro Investments, L.L.C. as a party in her

pleadings renders it a party, but there is no record that the parties or the county court

added Argiro lnvestments, L.L.C. as a parly or that it participated in the        case.   See

generally TEX. R. Crv. P.    3740    (outlining the requisite service process, timelines, and

steps to joining   parties). Argiro lnvestments, L.L.C. was not officlally made a party to the
forcible detainer action, and Montis lacked standing to bring                  it.   We sustain Fowler's

issue.l

                                            ilt.   coNcLUstoN
          We vacate the county court's judgment and render judgment dismissing the

forcible detainer action suit brought by Montis.




Delivered and filed the 20th
day of November,2014.




          1   We do not determine whether Argiro lnvestments, L.L.C. would have standing to bring forcible
detainer.
                                                       5